Citation Nr: 1040272	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-35 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected herniated disc L5-S1, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to April 
2003, and from November 2003 to February 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2005 rating decision in which the RO granted the 
Veteran's claim for a rating in excess of 10 percent for 
herniated disc L5-S1, awarding a 20 percent rating, effective 
February 17, 2005.  In May 2006, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
September 2006, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in November 
2006.

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO.  A November 2007 letter informed 
the Veteran that his hearing was scheduled in December 2007.  
Although the hearing notification was not returned by the U.S. 
Postal Service as undeliverable, the Veteran failed to report for 
the scheduled hearing, and has not requested rescheduling of the 
hearing.  As such, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2010).

The Board notes that, while the Veteran previously was 
represented by the American Legion, in October 2009, the Veteran 
granted a power-of-attorney in favor of Disabled American 
Veterans with regard to the claim on appeal.  The Veteran's 
current representative has submitted written argument on his 
behalf.  The Board recognizes the change in representation.

For the reasons expressed below, the matter on appeal-to include 
consideration on an extra-schedular basis for the entire 
appellate period, as explained in more detail below-is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran when further action, 
on his part, is required.



REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

The Veteran's claim was certified for appeal in May 2007.  After 
that time, the Veteran filed new claims for service connection.  
The RO requested that the Board transfer the file to the RO to 
allow it to render a decision on the Veteran's new claims.  In 
developing the service-connection claims, the RO afforded the 
Veteran a new VA examination in May 2010, where the physician 
conducted an examination on, inter alia, the Veteran's back 
disability.  Despite the latest examination and findings, the RO 
did not issue a supplemental SOC (SSOC) considering this 
evidence.  Applicable VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of an 
SSOC unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  Thus, this issue 
must be readjudicated in an SSOC.

The Board also finds that prior to readjudication of this claim, 
additional development is required.  The RO should obtain and 
associate with the claims file all outstanding VA medical records 
from the Philadelphia, Pennsylvania VA Medical Center (VAMC).  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the above-noted facility all 
outstanding records of VA treatment and/or evaluation of the 
Veteran from February 2, 2005.  The RO should follow the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities.

Further, to ensure that all due process requirements are met, the 
RO should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  The letter should inform the Veteran of the information 
and evidence needed to support his claim for a rating in excess 
of 20 percent for herniated disc L5-S1.  The RO should also 
ensure that its notice to the Veteran meets the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)-particularly as regards VA's assignment of disability 
ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  In adjudicating the claim, the RO should consider and 
discuss whether "staged rating" (assignment of different rating 
for different periods of time, based on the facts found), 
pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is 
warranted.

As a final point, the Board notes that the Veteran's assertions 
regarding the impact of the disability on his employability 
appear to raise the question of his entitlement to a higher 
rating for the service-connected herniated disc L5-S1, on an 
extra-schedular basis.  See 38 C.F.R. § 3.321 (2010).  The Board 
has thus included that issue, accordingly.


 
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
Philadelphia VAMC all outstanding pertinent 
records of evaluation and/or treatment of the 
Veteran, since February 2, 2005.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2.  The RO should, through a VCAA-compliant 
letter sent to him and his representative, 
request that the Veteran provide information 
and, if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is not 
currently of record.  

The RO's letter should explain how to 
establish entitlement to a rating in excess 
of 20 percent for herniated disc L5-S1.  The 
RO should also ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
above), particularly as regards VA's 
assignment of disability ratings and 
effective dates, as appropriate.

Further, the RO should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the appellant responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a rating in excess 
of 20 percent for herniated disc L5-S1, to 
include on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321(b), in light of all 
pertinent evidence and legal authority.  The 
RO should consider and discuss whether staged 
rating, pursuant to Hart (cited to above), is 
warranted, as well as whether 
recharacterization of the service-connected 
disability is appropriate.

6.  If the benefit sought on appeal remains 
denied, the RO should furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


